Little, J.
1. That an auditorwas not sworn according to law does not constitute a ground for an exception of fact to his report. The proper remedy in such a case is a motion, in due time, to recommit the case to the auditor.
2. The auditor’s conclusions of fact as set forth in his report were supported by the evidence ; his conclusions of law as therein stated are in accordance with the rulings and decision in the case of Harrison v. Harrison, 105 Ga. 517 ; there was no error in the rulings made on the admission of evidence, of sufficient materiality to affect the result; and it does not appear that the trial judge committed any error in making the auditor’s report the judgment in the case.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.